Citation Nr: 1200644	
Decision Date: 01/09/12    Archive Date: 01/20/12

DOCKET NO.  09-32 743	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for an eye disorder, to include vitreous floaters.  

2.  Entitlement to service connection for a heart disorder.  

3. Entitlement to service connection for a sinus disorder, claimed as left frontal sinus with post nasal drip.

4.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

5.  Entitlement to an evaluation in excess of 30 percent for post-fracture status, left supraorbital ridge with headaches.   


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Bosely, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1963 to November 1967. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veteran's Affairs (VA) Regional Office (RO) in Providence, Rhode Island.  

The Veteran testified before the undersigned Veterans Law Judge in a hearing at the RO in May 2011.  A transcript of the hearing has been associated with the claims file.  

During the Board hearing, the Veteran submitted additional evidence in support of his appeal.  Because he waived initial RO jurisdiction of this evidence, the Board has accepted it for inclusion into the record on appeal.  See 38 C.F.R. §§ 20.800; 20.1304.

At the Board hearing, the Veteran testified that he intended to "forego . . . and just forget" his claim of service connection for a sinus disorder.  Previously in a May 2011 written testimonial statement, he similarly asserted that he was "not pursuing" the claim.  He has not, however, clearly expressed his intention to withdraw his appeal on the issue.  See 38 C.F.R. § 20.204 (2011).  Thus, the Board finds that it remains in appellate status.   

The issues of (1) service connection for an eye disorder, to include vitreous floaters; (2) a heart disorder: (3) a sinus disorder, claimed as left frontal sinus with post nasal drip; (4) PTSD; and the issue of (5) entitlement to an evaluation in excess of 30 percent for post-fracture status, left supraorbital ridge with headaches, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Board denied the Veteran's original claim of service connection for an eye disorder in December 1974; no appeal could be taken from that decision at that time.  

2.  The evidence received since the December 1974 Board decision is neither cumulative nor redundant of evidence of record at the time of the prior denial, relates to unestablished facts necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.  


CONCLUSION OF LAW

Because evidence received since December 1974 is new and material, the claim of service connection for an eye disorder is reopened.  38 U.S.C.A. § 5103, 5103A, 5107, 5108, 7104 (West 2002); 38 C.F.R. § 3.102, 3.159, 3.156 (2011).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In claims to reopen, VA must both notify a claimant of the evidence and information necessary to reopen the claim, as well as the evidence and information required to establish entitlement to the underlying claim for the benefit that is being sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

In the instant case, the disposition on the petition to reopen the claim of service connection for an eye disorder is fully favorable to the Veteran.  Therefore, the Board finds that all notification and development action necessary to render a fair decision on the matter has been accomplished.  The remaining issues on appeal are being remanded and thus a discussion of the VCAA as to those claims is premature.

II.  Analysis

The Veteran filed an original claim of service connection for an eye disorder in April 1972.  The RO denied the claim in December 1972, finding that myopia (vitreous floaters) was a constitutional or developmental abnormality, and not a disability under the law.  The Veteran was sent notice of the December 1972 rating decision in a January 1973 cover letter.  

The Veteran appealed his claim and the matter ultimately came before the Board, which issued a decision in December 1974 denying service connection.  The Board found that the Veteran sustained fall from a horse during service, but concluded that there was no evidence of an injury of the eye at that time.  Vitreous floaters were found several months later when the Veteran complained of seeing black spots before his eyes and a VA examination resulted in a diagnosis of myopia with vitreous floaters.  However, no relationship was shown between the vitreous floaters and any disease or injury during service.  The Board concluded that myopia with vitreous floaters was a congenital or developmental abnormality for which service connection could not be granted, and an acquired eye disorder was not incurred in or aggravated by service.  It was explained that in the absence of medical evidence of eye injury during service and the lapse of time between the fall from the horse and any recorded complaints or findings of vitreous floaters, the Board was impelled to the conclusion that the vitreous floaters represented manifestation of the developmental eye disorder.  

In December 1974, no appeal could be taken from the Board decision.   

However, if new and material evidence was received during an applicable appellate period following a RO decision (1 year for a rating decision and 60 days for a SOC) or prior to an appellate (Board) decision (if an appeal was timely filed), the new and material evidence will be considered as having been filed in connection with the claim that was pending at the beginning of the appeal period.  See 38 C.F.R. § 3.156(b); Young v. Shinseki, 22 Vet. App. 461, 466 (2009).  Thus, under 38 C.F.R. § 3.156(b), "VA must evaluate submissions received during the relevant [appeal] period and determine whether they contain new evidence relevant to a pending claim, whether or not the relevant submission might otherwise support a new claim."  Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).  "[N]ew and material evidence" under 38 C.F.R. § 3.156(b) has the same meaning as "new and material evidence" as defined in 38 C.F.R. § 3.156(a).  See Young v. Shinseki, 22 Vet. App. 461, 468.  (2009).

The Board finds that the provisions of 38 C.F.R. § 3.156(b) are not for application in the present case, as there was no new evidence received by VA prior to the December 1974 decision that was not considered by the Board.  

Thus, the December 1974 Board decision is final as to the evidence of record at the time, and the Board may not now review the merits of the claim unless if new and material evidence was received.  38 U.S.C.A. §§ 511(a), 5108, 7103, 7104; 38 C.F.R. §§ 3.156(a), 20.1100; see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

In November 1975, the Veteran wrote to the Board explaining that he had previously identified two witnesses who could substantiate his claim that he had problems with his eyes as a result of his in-service fall.   However, he was concerned as this was not discussed by the Board.  He asked what he could do to have the Board consider such information.  In response, the Board sent him a letter in December 1975 notifying him that he could reopen his claim by furnishing additional evidence that may establish a new factual basis.  The Board also informed him that his letter was being referred to the RO for consideration, but no further action was taken by the RO or the Veteran.  

Several years later, in March 1980, the Veteran sent a second letter to the Board.  He wrote, in brief, that he had tried to locate a witness, including by contacting the National Personnel Records Center (NPRC), but had been unable to obtain any information such as a last known address.  He requested VA's assistance in doing so.  Attached to the correspondence was a letter, which appears to be his letter to NPRC requesting contact information for the witness.  Also attached was a response from the NPRC informing the Veteran that they were prohibited from providing the requested contact information for the witness.  

The Board responded in March 1980, by informing the Veteran that it could not assist him, but that his letter was being referred to the RO.  Subsequently, the RO sent a letter to the Veteran in March 1980, informing him that they had been unable to determine whether the witness had a file at VA and, even if he did, they could not release that information to the Veteran.  

The Veteran did not respond to the RO's March 1980 letter or otherwise undertake any further action on the claim until he submitted the instant petition to reopen the claim by correspondence received in April 2008. 

Except as otherwise provided, if at any time following issuance of a decision VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided a prior claim, VA will reconsider the claim.  See 38 C.F.R. §§ 3.156(c), 20.1000(b).

Otherwise, to reopen and review a claim that has been previously denied, new and material evidence must be submitted by or on behalf of a claimant.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  "[T]he question of what constitutes material evidence to reopen a claim for service connection depends on the basis on which the prior claim was denied."  Kent v. Nicholson, 20 Vet. App. 1, 10 (2006); see Bostain v. West, 11 Vet .App. 124, 127 (1998) (noting that the "last final disallowance" of a claim was the denial of a request to reopen).  Regarding petitions to reopen filed on or after August 29, 2001, such as this one, the provisions of 38 C.F.R. § 3.156(a) define "new" evidence as evidence not previously submitted to agency decision makers and "material" evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  See 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim(s) sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  New and material evidence is not required "as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110, 120 (2010). 

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).  For purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  

Furthermore, the question of whether to reopen a claim should be considered under the standard of 38 C.F.R. § 3.159(c)(4)(iii), consistent with McLendon v. Nicholson, 20 Vet. App. 79 (2006), for determining whether a VA examination is necessary.  If the McLendon standard is met, the claim should be reopened.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

In the instant case, the evidence considered in the December 1974 Board decision included the Veteran's service treatment records (STRs).  Such records contained an October 1964 eye examination report showing complaints of a black spot before his left eye coinciding with a recent fall from a horse.  Also of record was a November 1972 letter from a private optometrist, a September 1973 VA examination report, a June 1973 VA administrative decision (involving a line of duty determination), and the Veteran's own testimonial statements indicating that his eye symptoms had their onset immediately after a head injury in Turkey, when he fell from a horse.  

The Board notes, for sake of clarity, that the December 1972 RO rating decision and the December 1974 Board decision were both decided by a panel of adjudicators, and each panel included a medical member (physician).  Thus, these decisions also include the medical judgment of these medical members.  See Bowyer v. Brown, 7 Vet. App. 549, 552 -553 (1995) ("The BVA's use of its own medical judgment provided by the medical member of the panel was common practice prior to the Colvin decision."); see also MacKlem v. Shinseki, 24 Vet. App. 63, 70 (2010).

In short, the record before the Board in December 1974 consisted of evidence showing that the Veteran's claimed eye disorder was a congenital or developmental defect.  Thus, competent evidence contradicting this evidence is now required to reopen the claim.  See 38 C.F.R. § 3.156(a); Shade, 24 Vet. App. 110.

The evidence associated with the claims file since December 1974 includes a copy of the Veteran's 201 personnel file, which confirms his service in Turkey and Greece.  This evidence is an "official service department record" as contemplated by 38 C.F.R. § 3.156(c).  Reconsideration of the claim is not warranted on this basis, however, as the 201 personnel file is not "relevant" as required for reconsideration under 38 C.F.R. § 3.156(c).  More specifically, it is not relevant because the 201 personnel file does not relate to whether the claimed eye disorder is a congenital or developmental defect.  

Nonetheless, additional evidence added to the claims file since December 1974 includes a VA outpatient eye examination from June 2008.  During the examination, the Veteran expressly denied experiencing current flashes or floaters.  However, the examiner noted his history of left upper orbital fracture.  Moreover, and of significance in this appeal, the examiner included the following notation: "[p]ossible PVD??."   The examiner did not define the acronym "PVD," but the Board finds that it most likely stands for "posterior vitreous detachment."  Thus, the notation, when considered in the context of the entire June 2008 examination report, is consistent with an assessment of questionable posterior vitreous detachment related to the Veteran's report of fall during service.  See Kahana v. Shinseki, 24 Vet. App. 428, 433, 438 (2011) (the Board may permissibly draw "inference[s] based on the evidence" as long as any inference resulting in a medical determination is independent and cited).

Also added to the claims file since December 1974 is the Veteran's own Board hearing testimony in May 2011.  He testified that he had floaters and light sensitivity continuously since the in-service head injury, up to the present. 

The Board finds that the above-described evidence at least indicates that the Veteran may have a current non-congenital eye disorder due to the injury during service.  Thus, this evidence is consistent with the criteria of 38 C.F.R. § 3.159(c)(4)(iii), and McLendon, 20 Vet. App. 79, for determining whether a VA compensation and pension examination is necessary.  See Shade, 24 Vet. App. 110.  

The Board accordingly finds that new and material evidence has been received to reopen the claim for service connection for an eye disorder.  Hence, the appeal to this extent is allowed. 


ORDER

As new and material evidence to reopen the claim of service connection for an eye disorder has been received, the appeal to this extent is allowed.   


REMAND

Upon review, the Board finds that further development is necessary with respect to the remaining issues on appeal.

First, regarding the claim for an evaluation in excess of 30 percent for post-fracture status, left supraorbital ridge with headaches, the claims file shows that the Veteran last underwent a VA examination in March 2008.  However, the schedular criteria for evaluating residuals of traumatic brain injury (TBI), under Diagnostic Code 8045, which are pertinent in this appeal, were amended effective October 23, 2008.  The March 2008 VA examination is therefore not adequate to decide the issue, as the VA examiner did not express all medical findings in terms conforming to the amended rating criteria.  See Massey v. Brown, 7 Vet. App. 204 (1994).  Also important in this regard, the Veteran underwent a VA psychological examination in May 2008, and the VA examiner determined that the Veteran "may well have cognitive and personality deficits resulting from" his in-service head injuries.  Thus, remand is necessary to afford the Veteran an opportunity to undergo a contemporaneous VA examination to assess the current nature, extent and severity of his service-connected TBI.  See 38 C.F.R. §§ 3.326, 3.327 (reexaminations will be requested whenever VA determines there is a need to verify the current severity of a disability, such as when the evidence indicates there has been a material change in a disability or that the current rating may be incorrect).

With regard to the claim of service connection for PTSD, the provisions of 38 C.F.R. § 3.304(f) , regarding PTSD, were amended effective July 13, 2010.  Under the amended provisions, if a claimed stressor is related to that veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that a veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of that veteran's service, a veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.

In the instant case, the Veteran has described two stressors consistent with fear of hostile military and terrorist activity.  

First, he maintains that he was at an International Trade Fair in Turkey in August 1964, when a mob of two to three thousand people rampaged through the grounds of the Fair.  At his May 2011 Board hearing, he characterized this incident as an "anti-American riot."  

Second, the Veteran contends that he was in Athens, Greece in April 1967, when he was in a crowd of Greek civilians who suddenly rebelled against the Greek soldiers enforcing Martial Law; shots were fired and his life was in danger.  

The Veteran's 201 personnel file confirms that he was at Cigli Air Base, Turkey, from April 25, 1964, until November 27, 1965, and at Athinai Airport, Greece, from November 27, 1965 until separation on November 3, 1967.  

Furthermore, in support of these stressors, the Veteran submitted two New York Times newspaper articles, which describe these events in detail, consistent with the Veteran's own assertions.  

Although this evidence does not expressly establish that the Veteran was involved in either event, the Board finds that his May 2011 Board hearing testimony is credible, and the claimed stressors are consistent with the places, types, and circumstances of his service.  See Dalton v. Nicholson, 21 Vet. App. 23, 36 (2007).  Thus, it is found that his claimed stressors are sufficiently corroborated.  See 38 C.F.R. § 3.304(f)(3); see, also, e.g., Pentecost v. Principi, 16 Vet. App. 124 (2002).

The Veteran previously underwent a VA psychological examination in May 2008, as indicated.  The VA examiner found that he did not meet the DSM-IV criteria necessary to support a PTSD diagnosis.  However, the Board finds that the VA examination is inadequate to decide the claim, as it is not consistent with the amended provisions of 38 C.F.R. § 3.304(f) concerning stressors involving fear of hostile military and terrorist activity.  Thus, a new VA examination is necessary.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) ("[O]nce the Secretary undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, he must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.").

With regard to the issues of service connection for an eye disorder and a sinus disorder, claimed as left frontal sinus with post nasal drip, the Board finds that a VA examination is necessary to decide the claims.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  

Finally, with regard to each remanded claim, the record indicates that there are missing private (non-VA) treatment records that are potentially pertinent and should be obtained.  In particular, the Veteran wrote in an August 2008 statement that he saw a "civilian physician."  A June 2008 VA treatment record identifies this physician as Dr. Todd, at Newton Wellesley Hospital.  Similarly, with regard to the claimed heart disorder, a private hospital record dated in November 1997 identifies private treatment by a Dr. Goldman at Newton Wellesley hospital.  

All necessary efforts should be made to attempt to obtain this missing evidence.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c); See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010) (clarifying that VA's duty to assist only to records relevant to a Veteran's present claim).

Accordingly, the case is REMANDED for the following action:

1. The RO should send the Veteran a letter requesting that he provide the names, addresses, and approximate dates of treatment for all private (non-VA) health care providers who may have additional records pertinent to the remanded claim, to particularly include all treatment providers at Newton Wellesley Hospital. 

2.  After the Veteran has signed any necessary releases, the RO should make as many attempts as necessary to obtain all pertinent records identified by the Veteran, if not already associated with the claims file.  

The RO should also obtain all of the Veteran's outstanding VA treatment records.  

All records obtained must be associated with the claims file.  Further, all attempts to procure any identified records must be documented in the claims file and, if any records cannot be obtained, a notation to that effect should be inserted in the file.  The Veteran is to be notified of any unsuccessful efforts in order to allow him the opportunity to obtain and submit those records for VA review.

3. After completing the above requested development, the RO should arrange for the Veteran to undergo a traumatic brain injury (TBI) examination to evaluate the severity of his post-fracture status, left supraorbital ridge with headaches.  The examination should be performed by an appropriate clinician, such as a specialist in physiatry, neurology, neurosurgery, and/or psychiatry, who has had training and experience with TBI.  The entire claims file should be made available to the examiner for review.

To ensure that the all medical findings are expressed in terms conforming to the amended schedular criteria of 38 C.F.R. § 4.124a, Diagnostic Code 8045, in effect as of October 23, 2008, the Board requests that the examination be completed in accordance with the post-October 23, 2008, AMIE worksheet for evaluating TBI.

Accordingly, the examiner(s) should review the pertinent evidence, including the Veteran's lay assertions, and undertake any indicated studies.  Then, based on the examination results and record review, the examiner(s) should provide an assessment of the current nature and severity of the Veteran's  post-fracture status, left supraorbital ridge with headaches, to specifically include the following:

(a) The examiner is asked to describe the frequency and severity of the Veteran's headaches, including whether he has very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability. 

(b) The examiner is asked to describe any neurological impairment, to include whether there is either incomplete moderate, incomplete severe, or complete paralysis of the affected nerve.  

(c) The examiner is also asked provide an assessment of the current nature and severity of the service-connected TBI consistent with the new schedular criteria for evaluating the residuals of TBI under 38 C.F.R. § 4.124a, Diagnostic Code 8045.  The examiner is asked to specifically address the degree to which the service-connected TBI disability is manifested by facets of cognitive impairment including to memory, attention, concentration, and executive functions; judgment; social interaction; orientation; motor activity; visual spatial orientation; subjective symptoms; neurobehavioral effects; communication; and consciousness.

Also, in making this assessment, the examiner is asked to attempt to distinguish any impairment related to a comorbid disorder, to especially include any symptoms of a psychiatric disorder shown to be caused by the Veteran's TBI.

The examiner should prepare a printed (typewritten) report setting forth all examination findings, along with a complete rationale for all opinions and conclusions reached.  It is essential that the examiner offer a detailed analysis for all conclusions and opinions reached supported by specific references to the Veteran's claims file, including the post-service medical records and the Veteran's lay assertions.

4.  The RO should also arrange for the Veteran to undergo a VA examination with a psychiatrist or psychologist to determine the nature and likely etiology of the claimed psychiatric disorder.  The entire claims file, including a copy of this remand, must be made available to the examiner for review. 

Accordingly, the examiner should review the pertinent evidence, including the Veteran's lay assertions, and also undertake any indicated studies.  Then, based on the examination and record review, the examiner should provide an opinion as to the following: 

(a) Whether it is at least as likely as not (i.e., there is a 50 percent probability or greater) that the Veteran's claimed stressors  involving fear of hostile military and terrorist activity in Greece and Turkey are adequate to support a diagnosis of PTSD.  If so, are his current psychiatric symptoms related to either claimed stressor?  If the examiner does not diagnose PTSD, it should be explained why the Veteran does not meet the criteria for a diagnosis of PTSD. In making this determination, the examiner is asked to assume that the Veterans' claimed stressors in Greece and Turkey occurred as stated and involved fear of hostile military and terrorist activity, respectively.  

(b) The examiner is also asked to provide an opinion as to whether it is at least as likely as not (i.e., there is at least a 50 percent probability) that the Veteran has a psychiatric disorder other than PTSD that was incurred during his active service or is otherwise etiologically related to any event or circumstance of his active service. 

The examiner should prepare a printed (typewritten) report setting forth all examination findings, along with a complete rationale for all opinions and conclusions reached.  It is imperative that the examiner offer a detailed analysis for all conclusions and opinions reached supported by specific references to the Veteran's claims file, including the in-service and post-service medical records, and the Veteran's lay assertions. 

5.  The RO should also arrange for the Veteran to undergo an appropriate VA eye examination(s) to determine the nature and likely etiology of the claimed eye disorder.  The entire claims file, including a copy of this remand, must be made available to the examiner(s) for review.  

Accordingly, the examiner is asked to review the pertinent evidence, including the Veteran's lay assertions, and also undertake any indicated studies.  Then, based on the record review and examination results, the examiner is requested to provide a current diagnosis and specifically address each of the following:

(a) Whether it is at least as likely as not (i.e., there is at least a 50 percent probability) that any current eye disorder had its onset during service, became manifest within a one-year period following his discharge from service, or is otherwise causally related to any event or circumstance of his active service.  

(b) If the examiner determines that any current eye disorder is congenital in nature, did the disorder either first manifest in service or progress at an abnormally high rate during service.  Correspondingly, is there any additional disability or injury that was incurred in service and superimposed on the congenital disorder, to include vitreous floaters?

(c) Without regard to the answers to questions (a) and (b) above, is it at least as likely as not that a current eye disorder is proximately due to, the result of, or caused by a service-connected disability, to particular include the post-fracture status, left supraorbital ridge with headaches.  The examiner should then, as a clear and separate response, indicate whether it is at least as likely as not that any current chronic eye disorder has been aggravated (made permanently worse beyond the natural progression of the disease) by a service-connected disability, to particularly include post-fracture status, left supraorbital ridge with headaches.  If aggravation is found, the examiner should also state, to the extent possible, the baseline level of disability prior to aggravation.  This may be ascertained by the medical evidence of record and also by the Veteran's statements as to the nature, severity, and frequency of his observable symptoms over time.  

In making these determinations, the examiner is requested to address the Veteran's own statements regarding the onset and continuity of his symptomatology since service.  In particular, the examiner is asked to address the Veteran's credible statements indicating that his vitreous floaters began contemporaneously to the documented fall during service.  

The examiner is requested to prepare a printed (typewritten) report setting forth all examination findings, along with a complete rationale for all opinions and conclusions reached.  It is essential that the examiner offer a detailed analysis for all conclusions and opinions reached supported by specific references to the Veteran's claims file, including the in-service and post-service medical records, and the Veteran's lay assertions.  

6.  The RO should also arrange for the Veteran to undergo appropriate VA examination(s) to determine the nature and likely etiology of the claimed heart disorder and sinus disorder.  The entire claims file, including a copy of this remand, must be made available to the examiner(s) for review.  

Accordingly, the examiner is asked to review the pertinent evidence, including the Veteran's lay assertions, and also undertake any indicated studies.  Then, based on the record review and examination results, the examiner is requested to provide a current diagnosis and specifically address each of the following:

(a) Whether it is at least as likely as not (i.e., there is at least a 50 percent probability) that a heart disorder or sinus disorder had its onset during service, became manifest within a one-year period following his discharge from service, or is otherwise causally related to any event or circumstance of his active service, to include the documented head injuries.  

(b) Is at least as likely as not that a current heart disorder or sinus disorder is proximately due to, the result of, or caused by a service-connected disability, to particular include the post-fracture status, left supraorbital ridge with headaches.  The examiner should then, as a clear and separate response, indicate whether it is at least as likely as not that a current chronic heart disorder or sinus disorder has been aggravated (made permanently worse beyond the natural progression of the disease) by a service-connected disability, to particular include the post-fracture status, left supraorbital ridge with headaches.  If aggravation is found, the examiner should also state, to the extent possible, the baseline level of disability prior to aggravation.  This may be ascertained by the medical evidence of record and also by the Veteran's statements as to the nature, severity, and frequency of his observable symptoms over time.  

In making these determinations, the examiner is requested to address the Veteran's own statements regarding the onset and continuity of his symptomatology during and since service.  

The examiner(s) should prepare a printed (typewritten) report setting forth all examination findings, along with a complete rationale for all opinions and conclusions reached.  It is essential that the examiner(s) offer a detailed analysis for all conclusions and opinions reached supported by specific references to the Veteran's claims file, including the in-service and post-service medical records, and the Veteran's lay assertions.  

7.  After completing the requested actions, and any additional notification and/or development warranted by the record, the RO should readjudicate the remanded claims in light of all pertinent evidence and legal authority and addressing all relevant theories of entitlement.  If any benefit sought on appeal remains denied, the RO should furnish to the Veteran and his representative, if any, an appropriate supplemental statement of the case (SSOC) that includes clear reasons and bases for all determinations, and affords the appropriate time period to respond.  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


